QMfice of tip IZlttornep @enera
                                    &ate of Qexarr
DAN MORALES
 ATTORNEY
       GENERAL                             December 20,1993



     Honorable William R Ratliff                      Opinion No. DM-278
     Chair
     Educationcommittee                               Re: Whether the Dallas County Schools, a
     Texas State Senate                               county school administration     operating
     P.O. Box 12068                                   under chapters 17 and 18 of the Education
     Austin, Texas 78711                              Code, is a “school district” within the
                                                     meaning of Education Code section 21.939,
                                                     which places restrictions on lobby-related
                                                     activities by school distlicts (RQ-610)



            You ask whether Education Code section 21.939, added in 1993 by Senate Bii 7,
     which generally restricts “a school district’s” employment of persons to engage in lobbying
     and related activities, applies to a “county school administration,” the Dallas County
     Schools. Acts 1993,73d Leg., ch. 347, § 3.05. Section 21.939 reads in part:

                     (a) A school district may not employ a person who is required
                to register under Chapter 305, Government Code, by virtue of the
                person’s activities on behalf of the school district.

                     (b) A school district may not employ a person whose primary
                duties are activities related to proposed legislation or administrative
                action, including supplying information to members of the legislative
                or executive branch, obtaining information from members of the
                legislative or executive branch, monitoring the progress of proposed
                legislation or administrative action, or acting as an advocate or
                proponent of proposed legislation or administrative action.

             Chapter 305 of the Government Code generally requires persons who spend or are
     compensated in certain amounts “to communicatedirectly with one or more members of
     the legislative or executive branch to influence legislation or administrative action” to
     register with the Texas Ethics Commission. The registration requirement also applies to a
     person who “as part of his regular employment” makes such communications, even if he
     receives no compensation for such communications apart from his regular salary. Goti
     Code 5s 305.002, 305.003.L

              ‘We note that ‘he lasl szntellceofsa3i0”305.003@) appwrs to oxanpt %n officer or employ&
     ef a political subdivision” from the trgistmtion mquimmcnts for petsons compensatedto make the
     ammmications in question. We da not lmtlmadymltoaskaboot,m’dwcdonoladdresshem,bow
     this provisionintcraar with the prohibitionsc~out in new EducationCodesection 21.939. See dso Gov’t



                                                 D. 1457
Honorable William R. Ratliff - Page 2 W-278)




         County school administrations, the statutory basis for which is found in chapters
17 and 18 of the Education Code, are discrete political entities which are to a large extent
vestiges of earlier times when counties and then these distinct county school
administrations had a greater role in public education. See. e.g., Acts 1915, 34th Leg., ch.
36, at 68 (permanent management and control of all public schools in a county placed
under general management and control of county school trustees); Educ. Code 5 17.21
(“body corporate”). These entities once played central roles in school operations including
the creation, alteration, and abolishment of school districts within the county as well as
stafling. The phasing out of county administration has been actively underway since 1978,
when state funding for them was discontinued unless there remained common or rural
(i.e., non-independent) school districts in the county. County administrations may now be
fUnded through imposition of a “school equalization tax” under the “county unit system, as
provided for in chapter 18 of the code, or voluntary contracts with independent school
districts in the county. Educ. Code $8 17.94, 17.98. See generally 36 D. BROOKS,
COUNTYAND SPECIALDISTRNY LAW 8 30 (Texas Practice 1989); Attorney General
Opinions H-1205, H-1136 (1978). Senate Bill 7, which adopted the provisions of
Education Code section 21.939 at issue here also inter ah repeals chapters 17 and 18 of
that code effective September 1, 1995. It is our understanding that currently “county
administrations” in connection with the public school system exist in only a small minority
of Texas counties.

         We understand that the Dallas County School administration, the subject of your
request, primarily engages in providing certain library services and in providing
transportation for students pursuant to agreements with the school districts in Dallas
County. We understand tirther that it operates under the “county unit system” as
provided for in chapter 18 of the Education Code. Section 18.01 of the code specifically
characterizes such a county administration as “a countywide school dstrict which may
exercise in and for the entire territory of the county the taxing power conferred on school
districts by Article, VII, Section 3 of the Texas Constitution.” (Emphasis added.) See also
Educ. Code $ 18.05 (referring to adoption of chapter 18 county-unit system as creating a
“countywide school equalization district”).

        Finding a county administration not to be a “school district” within the meaning of
the provisions of new section 21.939 at issue here would, we think, allow circumvention
of the intent of that provision in those counties which happen to retain county
administrations. Although they are discrete political entities, county administrations in
their fimctions are clearly wholly ancillary to the “school districts” of the county, in the
ordii     sense of that term, which provide finding for county administrations, and with
whose interests county administrations are necessarily closely aligned. Particularly in view
of the specific references in the education code to chapter 18 county administrations such

(footnotecontinued)
Code 8 305.026 (requiringfiling of disclonrrrstatementwhen “politicalsubdivision”uses public funds
for lobbyadvitics, with exceptions);1 T.A.C. 0 40.1 rf seq. (Texas Ethics Commissionrules dating 10
mgistmtionand regulationof lobbyists).


                                             p.   1458
Honorable William R. Rathtf - Page 3 (DM-278)




as the Dallas County Schools as “school districts,” we conclude that the Dallas County
schools should be deemed a school district within the meaning of section 21.939 and thus
subject to those provisions’ restrictions on lobby-related activities by school districts.2

                                    SUMMARY

                The Dallas County Schools, a county school administration
           operating under chapters 17 and 18 of the Education Code, is a
           “school district” within the meaning of Education Code section
           2 1.939, which places restrictions on lobby-related activities by school
           districts.




                                                       DAN       MORALES


WJLL PRYOR
Fist Assistant Anomey General

MARYJCBLLBR
Deputy Attorney General for Litigation

RBNBAHJCKS
State Solicitor

MADELEJNB B. JOHNSON
Chair, Opinion Committee

Prepared by William M. Walker
Assistant Attorney General




        %‘ou do not ask about, and we do not hen address,the applicabilityof any othn provisions
dirwtcd at ‘sebool districts”to countyschool administrationssuch as the Dallas Countyschools.